Citation Nr: 0213078	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  94-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1942 to September 
1945.  The appellant is the veteran's widow.

A November 1980 RO decision denied service connection for the 
cause of the veteran's death.  The appellant was notified of 
the determination and she did not appeal.

In 1993, the appellant submitted an application to reopen the 
claim for service connection for the cause of the veteran's 
death.  This appeal came to the Board of Veterans' Appeals 
(Board) from August 1993 and later RO decisions that 
determined the appellant had not submitted evidence of a 
well-grounded claim for service connection for the cause of 
the veteran's death.  In an August 2000 decision, the Board 
granted the application to reopen the claim for service 
connection for the cause of the veteran's death and denied 
the claim as not well grounded.

The appellant appealed the August 2000 Board decision, 
denying the claim for service connection for the cause of the 
veteran's death as not well grounded, to the United States 
Court of Appeals for Veterans Claims (Court).  In a January 
2001 order, the Court granted an unopposed motion from the 
counsel for the VA Secretary to vacate and remand the August 
2000 Board decision due to the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001).  The case was thereafter returned to the 
Board.

In a March 2001 letter to the appellant and her 
representative, the Board asked her whether she wanted to 
submit additional evidence and or argument.  In a May 2001 
written argument, the representative requested a remand of 
the case to the RO for additional development.  In August 
2001, the Board remanded the case to the RO.  

A November 2001 RO rating decision denied eligibility to DEA 
under Chapter 35 and service connection for the cause of the 
veteran's death.  The appellant appealed those 
determinations.


FINDINGS OF FACT

1.  The veteran's death in October 1980 was due to cardio-
pulmonary arrest due to massive antero-septal myocardial 
infarction.

2.  At the time of the veteran's death, service connection 
had not been granted for any disability.

3.  A respiratory or heart disease was not present in service 
or for many years after service, and a respiratory or heart 
disease is not related to disease or injury in service, 
including exposure to chemicals or weather changes.

4.  The cause of the veteran's death was not the result of a 
service-connected disability, and a service-connected 
disability did not have a material influence in producing his 
death.



CONCLUSIONS OF LAW

1.  A chronic respiratory or heart disease was not incurred 
in or aggravated by active service; nor may a chronic heart 
disease be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The veteran's death due to cardio-pulmonary arrest due to 
massive antero-septal myocardial infarction was not caused by 
a disability incurred in or aggravated by active service; nor 
did a service-connected disability contribute substantially 
or materially to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).

3.  The requirements for eligibility for DEA have not been 
met.  38 C.F.R. § 3501 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.807, 21.3021 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA eliminated the concept of a well-grounded claim and 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the appellant's claims, and 
that the requirements of the VCAA have in effect been 
satisfied.

The appellant and her representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the appellant to prevail on 
the claims.  The appellant's representative has been given 
the opportunity to submit written argument.  In an August 
2001 letter, the RO notified the appellant of the evidence 
needed to substantiate her claims and offered to assist her 
in obtaining any relevant evidence.  This letter gave notice 
of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claims and that there is no 
prejudice to her by appellate consideration of the claims at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her 
claims.  Hence, no further assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for the Cause of the Veteran's Death

The veteran had active service from March 1942 to September 
1945.  The appellant is the veteran's widow.

A death certificate shows that the veteran died in October 
1980.  The cause of death was cardio-pulmonary arrest due to 
massive antero-septal myocardial infarction.

At the time of the veteran's death, service connection was 
not in effect for any disability.

A service document shows that the veteran was in the 58th 
Armored Field Artillery Battalion.  That document also 
reveals that he served in various countries during World War 
II.

In 1993, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
The NPRC notified the RO that those records were not on file 
and may have been destroyed in a fire the Center.

The post-service medical records consist of VA medical 
reports of the veteran's treatment from the late 1970's to 
1980 for ENT (ears, nose, throat) problems.  Those records 
note a history of nasal polypectomies in the 1966 and 1971.  

Statements from acquaintances of the veteran and his brother 
were received in the 1990's and 2001.  Those statements are 
to the effect that the veteran had breathing problems after 
his separation from service.  A statement from an employee of 
a medical doctor is to the effect that the signatory had 
worked for the doctor for 18 years, including at the time of 
the veteran's death, and that the veteran was a regular 
patient.  The signatory noted that the veteran was treated 
for allergic sinusitis and nasal polyps, and that the 
doctor's records were not available.

The appellant testified at hearings in April 1994, October 
1997, and June 2002.  Her testimony in October 1997 was 
before a member of the Board.  She testified to the effect 
that the veteran came from service in poor health and that he 
had problems with breathing since his separation from 
service.  She testified to the effect that the cause of the 
veteran's death was due to a respiratory condition that was 
related to exposure to chemicals and or weather changes in 
service.  Her testimony was to the effect that this 
respiratory condition caused or contributed to the cause of 
the veteran's death.

Photographs of the veteran, a history of the veteran's unit 
in service, and medical literature on the nature and causes 
of sinusitis were received in conjunction with the 
appellant's claim for service connection for the cause of the 
veteran's death.  The history of the veteran's unit shows 
that the unit was located in Europe and various countries 
during World War II.  These documents do not show that the 
veteran had a respiratory or heart disease.

A private medical report dated in October 1999 notes that the 
veteran had a history of severe infarction and CHF 
(congestive heart failure).  The signatory, a medical doctor, 
noted that the heart condition would be aggravated by a lung 
disease.

A private medical report dated in August 2000 from the above-
noted medical doctor reveals that the veteran's death was due 
to a heart attack and congestive heart failure.  The 
signatory noted that the appellant had reported the veteran 
had lung trouble related to service, and that if the veteran 
did have a lung condition, such a condition would have been a 
factor in the cause of the veteran's death.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where heart disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence shows that the veteran died in October 1980 due 
to  cardio-pulmonary arrest due to massive antero-septal 
myocardial infarction.  At the time of his death, service 
connection was not in effect for any disability.

The veteran's service medical records are not available and 
may have been destroyed in a fire at the NPRC.  The post-
service medical records do not show the presence of a 
respiratory condition until the late 1970's, but note a 
history of nasal polyps in 1966.  The post-service medical 
records do not reveal the presence of heart disease until 
many years after the veteran's separation from service.  Nor 
do the medical records link the veteran's respiratory or 
heart disease to an injury or disease in service, including 
exposure to chemicals or weather changes.

Statements from acquaintances of the veteran and his brother, 
and testimony of the appellant are to the effect that the 
veteran had breathing problems after separation from service, 
but those statements are not considered competent evidence, 
except for the statement from the employee of a medical 
doctor who may be a nurse, because the record does not show 
that those individuals have the training, experience or 
education to make medical diagnoses, statements or opinions.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The statement from the employee of the medical 
doctor does not indicate that the veteran had respiratory 
problems until many years after service and does not link 
those problems (nasal polyps, sinus condition, allergies) to 
an incident of service.  A lung condition is not mentioned.

Private medical reports dated in 1999 and 2000 are to the 
effect that the veteran had CHF that caused his death and 
that a respiratory disease would also have been a factor in 
the cause of his death.  The medical doctor who wrote those 
reports noted that he did not know whether the veteran's 
respiratory disease was related to service except through 
history reported by the appellant.  Those reports do not 
demonstrate the presence of heart disease until many years 
after service and do not link the veteran's respiratory 
disease to an incident of service except by history reported 
by the appellant.  The medical report linking the veteran's 
respiratory disease to an incident of service by history 
reported by the appellant lacks probative value for the 
reasons noted above.  Moreover, the lay evidence tends to 
describe an upper respiratory condition (sinus, nasal polyps, 
allergies), while the only medical evidence on point suggests 
that if a lung condition were related to service, it may have 
contributed to the cause of death.

After consideration of all the evidence, the Board finds that 
it does not show the veteran had a heart or respiratory 
disease in service or for many years later, and that the 
evidence does not link the veteran's heart or respiratory 
disease to an incident of service, including exposure to 
chemicals or weather changes.  Hence, service connection for 
a respiratory or heart disease is not warranted.  

The evidence shows that the veteran's death was due to 
cardio-pulmonary arrest due to massive antero-septal 
myocardial infarction.  As noted above, service connection is 
not warranted for a respiratory or heart disease.  Nor does 
the evidence show that the veteran had any other service-
connected disability that caused or contributed substantially 
or materially to his death.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.  The benefit of the doubt doctrine is 
not for application because the preponderance of the evidence 
is against the appellant's claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





II.  Eligibility for DEA under 38 U.S.C.A. Chapter 35

The record on appeal does not support a finding that the 
appellant has basic eligibility for DEA under 38 U.S.C.A. 
§ 3501(a)(1)(B).  The veteran did not die of a service-
connected disability, nor was there a permanent and total 
disability rating in effect for any service-connected 
disability at the time of death, nor is there any evidence 
that the veteran was totally disabled due to service-
connected disability when he died.  The Board finds that the 
appellant does not meet the basic criteria under the law for 
eligibility for DEA.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Based on the 
foregoing, the appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA under 38 U.S.C.A. Chapter 35 is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

